Citation Nr: 0934718	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-05 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
vertebrae fusion.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to residuals of vertebrae 
fusion.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1989 to December 
1991 and from October 1998 to February 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision mailed in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran testified before the undersigned at a travel 
board hearing in April 2009 and a transcript has been 
incorporated into the record.

Upon review of the claims file, the Board notes that the 
Veteran's May 2007 Notice of Disagreement, submitted to 
appeal the rating decision now under review, contains a 
statement attributing the Veteran's "back" pain, in 
addition to his neck pain, to a fall in service.  A June 2007 
duty to assist letter acknowledged receipt of the Veteran's 
notice of disagreement as well as another claim the Veteran 
made on that same form, but made no mention of the Veteran's 
statement about his back.  On the Veteran's February 2008 
substantive appeal, the Veteran made another statement 
regarding experiencing back pain in service.  In December 
2008 the Veteran submitted a statement requesting to have his 
service-connected disabilities re-evaluated and stating new 
claims.  One listed disability was "neck and back pain."  
Beside this entry is a handwritten notation, attributable to 
RO staff, indicating that the reviewer considered that 
disability to be on appeal.  Indeed, during his testimony 
before the Board, the Veteran, who is without a 
representative, gave testimony regarding his "back."  The 
Board found no indication in the record that a claim for back 
pain, i.e., lower back pain, was adjudicated, subject to a 
rating decision, or is on appeal before the Board.  
Therefore, the Board directs the RO's attention to this lower 
back claim for appropriate adjudication.

The issue of entitlement to service connection for diabetes 
mellitus, type II, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 2004 rating decision denied a claim 
of entitlement to service connection for residuals of 
vertebrae fusion.  

2.  The evidence submitted since the time of the March 2004 
decision denying service connection for residuals of 
vertebrae fusion is new, but it does not relate to an 
unestablished fact, and does not raise a reasonable 
possibility of substantiating the Veteran's current claim.  


CONCLUSIONS OF LAW

1.  The March 2004 rating decision which denied the Veteran's 
claim of entitlement to service connection for residuals of 
vertebrae fusion is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received since the time of the March 2004 
rating decision, denying service connection for residuals of 
vertebrae fusion, is not new and material, and the claim for 
service connection for residuals of vertebrae fusion is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his claim, seeking service 
connection for residuals of vertebrae fusion (cervical 
spine).  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  

With respect to applications to reopen previously denied 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
any duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

The Veteran submitted his first claim in July 2003.  In a 
March 2004 rating decision, the RO denied entitlement to 
service connection for the Veteran's residuals of vertebrae 
fusion.  

In its March 2004 rating decision, the RO considered the 
Veteran's service treatment records, which do span both 
enlistments (1989 - 1991, 1998 - 2000).

The service treatment records contain a November 1989 
Ambulance Trip Report.  The report details the ambulance's 
response to the report of a fall, the ambulance crew's use of 
a cervical collar on the Veteran and that his spine was 
immobilized.  The report also notes that the Veteran had 
complained he had coughed violently, and then was told he had 
passed out.  The Veteran complained of a burning sensation in 
his shoulders and described the pain as that of a pinched 
nerve, which the Veteran had stated he experienced before 
during football season.  The Veteran had minor abrasions to 
his right forehead, check, and right lip.  While the Veteran 
had some c-spine tenderness upon palpitation, he had movement 
and feeling in all extremities and had walked prior to the 
ambulance crew's arrival.  The emergency care and treatment 
report noted that the Veteran arrived by ambulance, that the 
Veteran had had two coughing spells before passing out, and 
that the Veteran attributed his neck sensation to that of a 
pinched nerve in his neck.  The Veteran reported he had had a 
pinched nerve before and had played through five years of 
football with it.  The Veteran complained he felt tingling 
down his left arm.  Upon objective examination the examiner 
noted no point of tenderness in the neck and the Veteran's 
movements were o.k.  An x-ray study was ordered and a 
handwritten notation indicates the x-rays were negative.  The 
assessment was URI (upper respiratory infection) and 
abrasions.  The next day the Veteran was seen for a follow-up 
evaluation and his neck was also checked.  The assessment 
remained URI.  There was no further reference to this 
incident within the first enlistment treatment reports.

The service treatment reports during the second enlistment 
include a November 1999 medical history interview and 
physical examination, conducted at the Gulf War Health 
Center.  This report includes the notation, under system 
review, that in 1993 the Veteran sustained a "forklift" 
injury to his neck and that the Veteran had been told he had 
DJD (degenerative joint disease) in his neck.  The examiner 
noted tenderness over mid cervical spine.  In a November 1999 
psychiatric evaluation, conducted in conjunction with the 
physical examination by the Gulf War Health Center, the 
Veteran also reported that in 1993 he suffered a forklift 
injury to his neck which affected his vertebral discs.  There 
is no other reference to the Veteran's neck in the second 
enlistment treatment records.

The claims file under consideration by the RO for its March 
2004 decision also contained the Veteran's March 2000 claim 
for other disabilities, the May 2000 VA examinations for 
chronic fatigue syndrome, joints, and respiratory diseases, 
and a May 2000 VA general medical examination.  The VA 
treatment reports for his post- service care spanned 2001 to 
2003.  These VA treatment reports include an August 2001 
hospital discharge summary.  Seeking care for a different 
complaint, the Veteran reported as part of his medical 
history that he had weakness in his upper extremities 
secondary to cervical disc disease after an injury sustained 
when he was hit be a forklift.  The report discussed a 
thoracic MRI that was conducted that revealed some evidence 
of a compression lesion at C5-C6.  A September 2001 VA 
discharge summary included the diagnosis of cervical 
stenosis, that the Veteran had had a cervical 6 corpectomy, 
and that he had a history of neck trauma in 1993 after being 
hit by a forklift.  The remaining VA treatment records 
contain the Veteran's complaints of neck pain and treatment.  
They contain no reference to a fall in service.  In February 
2004 the Veteran had been afforded a VA spine (cervical, 
thoracic, and lumbar) examination.  The examiner's report 
indicates the Veteran informed him of the fall in service 
when the Veteran had fainted.  The examiner also noted in the 
claims file the report of the cervical corpectomy and that 
report's reference to the 1993 forklift injury.  The examiner 
concluded that the Veteran's cervical spine stenosis had no 
relationship to his military service.       

In its 2004 rating decision, the RO cited to the 1998 service 
treatment records statement by the Veteran of his 
experiencing a pinched nerve as well as the September 2001 VA 
discharge summary following the neck surgery in which the 
Veteran had reported a 1993 neck injury from a forklift.  The 
RO found that there was no evidence available to VA showing 
that the Veteran's current disability began in service or was 
caused by some event or experience in service.  The RO denied 
the claim and the Veteran did not appeal and it became final.  
See 38 U.S.C.A. § 7105; 38 U.S.C.A. § 20.1103.  

Since March 2004, the Veteran has presented for consideration 
VA treatment reports of continuous treatment for his neck 
pain.  These treatment reports contain no opinion as to the 
etiology of the cervical stenosis, nor any reference to the 
Veteran's fall or faint in service.  Thus, although the 
reports are new, they are not material. 

In April 2009, the Veteran testified before the Board and 
described the fall in service, his being brought to an 
emergency room, and his memory of the examining physician's 
diagnosis.  The Veteran also described his efforts to find 
supporting records of this emergency room visit.  The Veteran 
considered this fall to be the origin of his injury that 
required the 2001 surgery and the residuals of pain he now 
experienced, as he knew of no other injuries.  See 
transcript. 

The Board has considered the evidence submitted by the 
Veteran; however, the Board finds that the Veteran has not 
submitted evidence that is new and material, and therefore 
his claim may not be reopened.

While the Veteran has submitted years of post-service VA 
treatment for his neck pain, the Board finds that at no time 
do these VA treatment records indicate that his neck disorder 
was in any way the result of an incident or incidents of the 
Veteran's period of active service.  The United States Court 
of Appeals for Veterans Claims has held that additional 
evidence, which consists merely of records of post-service 
treatment that do not indicate that a condition is service 
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993); Morton v. Principi, 3 Vet. App. 508 
(1992) (observing that evidence of the veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).

The Veteran testified about his memory of the fall after 
fainting in service and the treatment he received in the 
service hospital.  Again, this testimony cannot be considered 
new and material evidence because his service treatment 
records were before the RO in March 2004.  Therefore this 
testimony evidence is not new, but redundant.   

The Veteran's own assertions that his residuals of vertebrae 
fusion is related to his service are acknowledged.  
Nonetheless, the RO in March 2004 denied the claim based on 
the lack of evidence that the disability began in service or 
was caused by some event or injury in service.  The evidence 
received since 2004 consists solely of post-service, 
continuous treatment which does not constitute new and 
material evidence.  As also stated above, the Veteran's lay 
statements of causation also do not constitute material 
evidence and are insufficient to reopen the claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Again, the Veteran's 
service treatment records from both enlistments were reviewed 
and considered in 2004.

Therefore, none of the evidence submitted since the time of 
the RO's March 2004 decision constitutes new and material 
evidence sufficient to reopen the Veteran's previously-denied 
claim.  The Veteran's appeal as to the reopening of the 
finally denied claim of entitlement to service connection for 
residuals of vertebrae fusion is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in January 2007, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate the claim for service connection, 
as well as what information and evidence must be provided by 
the Veteran and what information and evidence would be 
obtained by VA.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 
 
The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The same January 2007 letter provided 
the Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In any event, because the claim for service 
connection for residuals of vertebrae fusion has not been 
reopened, any questions regarding a disability rating and 
effective date are now moot.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the January 2007 notice 
letter of record does satisfy the requirements under Kent.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The Veteran was not afforded a VA examination to 
determine the nature and etiology of the disability.  The 
Board finds that VA was not under an obligation to obtain an 
additional medical opinion.  The appellant has not submitted 
new and material evidence to reopen that claim.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured. 
 
Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 



ORDER

New and material evidence not having been received, the claim 
for service connection for residuals of vertebrae fusion is 
not reopened.  The appeal is denied.


REMAND

The Board notes that on the Veteran's February 2008 
substantive appeal, the Veteran stated another theory of 
entitlement regarding his claim seeking service connection 
for diabetes mellitus, type II.  The Veteran stated that his 
diabetes mellitus, type II, was attributable to his already 
service connected shoulder and hip "pain" and it was the 
inability to exercise due to these service connected 
disabilities that resulted in his weight gain, and so, 
diabetes mellitus.  The Board notes the adjudication of the 
theory of that the Veteran's diabetes mellitus, type II, was 
attributable to his residuals of vertebrae fusion, which is 
not a service-connected disability, and adjudication of the 
claim on a direct basis; however there was no document in the 
claims file indicating that this most recent theory of 
entitlement was adjudicated.  

The Board is mindful that the VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim, whether asserted by the claimant or not.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).

As well, notice is taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen regarding secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by a 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
Under the changes, the section heading of 38 C.F.R. § 3.310 
was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice- connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

As the claim for secondary service connection must be 
remanded for the foregoing reasons, the Board must defer 
adjudication of the direct incurrence of diabetes aspect of 
the claim for service connection.  It is pertinent to note 
that the Court of Appeals for Veterans Claims held that 
separate theories in support of a claim for a particular 
disability are to be adjudicated under one claim.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005). 

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159, notify the Veteran of what 
information and evidence are needed to 
substantiate his claim of entitlement to 
service connection for diabetes mellitus, 
type II, secondary to his service-
connected limitation of motion of left 
shoulder, limitation of motion of right 
shoulder, limitation of motion of the 
right hip, and limitation of motion of the 
left hip, including but not limited to the 
amended provisions of 38 C.F.R. § 3.310 
(2008).

2.  Thereafter, the Veteran should be 
afforded a VA medical examination in order 
to ascertain the relationship, if any, 
between his claimed diabetes mellitus and 
his service-connected disabilities, i.e., 
limitations of motion of the left 
shoulder/right shoulder/left hip/right 
hip.  The claims folder should be 
furnished to the examiner for use in the 
study of this case.

(a).  Following a review of the relevant 
medical and X-ray evidence in the claims 
file, as well as the conduct of a physical 
examination and any tests that are deemed 
necessary, the examiner should address the 
following questions:

(b).  Is it at least as likely as not that 
the Veteran's service- connected 
limitations of motion of the left 
shoulder/right shoulder/left hip and right 
hip has caused or worsened his claimed 
diabetes mellitus, type II, disorder?  If 
it is determined that the Veteran's 
claimed diabetes mellitus, type II, was 
worsened by his service-connected 
limitations of motion of both shoulders 
and both hips, to the extent that is 
possible the examiner should indicate the 
approximate degree of disability or 
baseline (e.g., mild, moderate, severe) 
before the onset of the aggravation.

(c).  Use by the examiner of the "at least 
as likely as not" language in responding 
is required.  The examiner is advised that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  The examiner is 
also advised that "more likely" and "as 
likely" support the contended causal 
relationship or a finding of aggravation; 
while "less likely" weighs against the 
claim.

(d).  The clinician is further advised 
that aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

(e).  The examiner is also requested to 
provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so indicate 
and explain why.

3.  Lastly, the claim remaining at issue 
should be readjudicated on the basis of 
all pertinent evidence of record and all 
governing law and regulations, including 
38 C.F.R. § 3.310 (before and since 
October 10, 2006).  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which should contain notice of 
all relevant actions taken on the claims 
for benefits, and set forth all pertinent 
evidence and governing law and 
regulations, including but not limited to 
38 C.F.R. § 3.310, prior to, and as 
amended on, October 10, 2006.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


